Title: John Moody to Thomas Jefferson, January 1812
From: Moody, John
To: Jefferson, Thomas


      
        Honorable Sir
         
                     Richmond 
                     January 1812—
      
      
		   I have written on to washington to Obtain a Majors Commision in the Service to Several friends—at this Crisis of publice affairs my pulse Beats high I am willing to offer my Sevices in a Suitable Station and the above would be an Eligeable one, I will take it particularly king 
                  kind if you will be So Very Oblidgeing as to write a few Lines of Reccomendation in my favour to the people 
                  proper placee as I have Very few Acquaintance at washington, Mr J. Monroe I have written to and one or two Others
      
        with the Highest Respect I am your most Obt
        
                  John Moody
      
    